                                          Case 3:21-cv-01098-CRB Document 13 Filed 08/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE AUSTIN, AK4262,                               Case No. 21-cv-01098-CRB (PR)
                                   8                    Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9             v.

                                  10     TAMMY FOSS, et al.,
                                  11                    Defendant(s).

                                  12          On May 6, 2021, the court screened plaintiff’s pro se prisoner complaint under the
Northern District of California
 United States District Court




                                  13   authority of 28 U.S.C. § 1915A and dismissed it with leave to amend within 28 days to possibly

                                  14   state a cognizable Eighth Amendment claim under 42 U.S.C. § 1983 in a First Amended

                                  15   Complaint (FAC). The court warned plaintiff that “[f]ailure to file a proper amended complaint

                                  16   within the designated time will result in the dismissal of this action.” ECF No. 8 at 3.

                                  17          On June 15, 2021, the court granted plaintiff an extension of time to file a FAC “by no

                                  18   later than July 23, 2021.” ECF No. 12 at 1. The court again warned plaintiff that “[f]ailure to file

                                  19   a FAC within the designated time will result in the dismissal of this action.” Id.

                                  20          But to date, plaintiff has neither filed an amended complaint nor sought another extension
                                       of time to do so. This action accordingly is DISMISSED.
                                  21
                                              The clerk is instructed to close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: August 2, 2021
                                  24
                                                                                           ______________________________________
                                  25
                                                                                           CHARLES R. BREYER
                                  26                                                       United States District Judge

                                  27

                                  28
